EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Barlow on 04/05/2022.
The application has been amended as follows: 
Claims 2 and 18 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a magnetic sensor, whereby the prior art does not teach or suggest a region where the magnetic field detecting element is positioned corresponds to a central portion of the first soft magnetic layer in the direction in which the pair of the second soft magnetic layers is arranged, the region where the magnetic field detecting element is positioned is only between adjacent ends of the pair of the second soft magnetic layers, as viewed in the thickness direction, and as viewed in the thickness direction, the second soft magnetic layers are positioned on both sides of a center of the first soft magnetic layer, in combination with all other limitations set forth in the claim.
Regarding claim 6, applicant has sufficiently defined and claimed a magnetic sensor whereby the prior art does not teach or suggest the magnetic sensor further includes a plurality of sets, wherein each set comprises the magnetic field detecting element, the first soft magnetic layer and the pair of second soft magnetic layers, and the magnetic field detecting elements of the sets constitute a bridge circuit, and at least some of the sets are adjacent to each other in the magnetic field detecting direction, and one of the second soft magnetic layers of one of adjacent sets is integral with one of the second soft magnetic layers of the remaining adjacent set, in combination with all other limitations set forth in the claim.
Regarding claim 17, applicant has sufficiently defined and claimed a magnetic sensor, whereby the prior art does not teach or suggest the magnetic field detecting element faces a central portion of the first soft magnetic layer, the magnetic field detecting element is positioned only between adjacent ends of the pair of the second soft magnetic layers, as viewed in the thickness direction, and as viewed in the thickness direction, the second soft magnetic layers are positioned on both sides of a center of the first soft magnetic layer, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852